888 F.2d 898
281 U.S.App.D.C. 201
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James A. REIDY, et al., Appellants,v.MERITOR SAVINGS, F.S.B. et al., Appellees.
Nos. 89-7059, 89-7063.
United States Court of Appeals, District of Columbia Circuit.
Nov. 3, 1989.

Before WALD, Chief Judge, and MIKVA and RUTH B. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These consolidated cases were considered on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.  The issues have been accorded full consideration by the court and occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).


2
Appellants contend that RICO prohibits assessing any charge in excess of twice the statutory "rate" regardless of whether the charge involves "interest" so denominated or an initial "point" charge levied as compensation for the extension of credit.  We agree with the district courts that in enacting these provisions of RICO, Congress only intended to prevent charges exceeding twice the overall interest rate.  While the term "rate" may not have as precise a meaning in the lending field as the district court opinion suggests, Congress never expressed any intent to extend RICO to excessive "points" charged by mortgage lenders.  Under the appellants' reading, RICO sanctions would apply to lenders that charge 3 points and 12% interest, but would not apply to lenders that charge 1 point and 46% interest.  We find nothing in the language or the legislative history of RICO to warrant charging Congress with instructing such a bizarre result.  It is


3
ORDERED and ADJUDGED that the orders of the district courts be affirmed.  It is


4
FURTHER ORDERED, by the Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15(b)(2).